Citation Nr: 1236364	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  06-26 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 1971 to February 1973. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Togus, Maine, Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's request to reopen his claim of service connection for bilateral knee disorders. 

The Veteran's claims were previously before the Board in August 2010.  At that time, the petition to reopen the claims was granted and the underlying service connection issues were remanded for additional development.   

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's current bilateral knee disability is not related to active duty, any incident of active duty and arthritis of either knee did not manifest within one year of active duty.




CONCLUSION OF LAW

The criteria for the establishment of service connection for a bilateral knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in September 2005, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the September 2005 letter complied with this requirement.  

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in a November 2007 letter.  

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in a November 2007 communication, and the claim was thereafter readjudicated in November 2011.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

The Board additionally notes that the prior remand required a VA examination and readjudication of the Veteran's claim.  Such has been accomplished by the Agency of Jurisdiction and thus, the Board may continue with a final decision on the matter.


Regulations and Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Turning to the evidence of record, a September 1970 service entrance examination and December 1972 service discharge examination were negative for any relevant abnormalities.  The Veteran denied suffering from a trick or locked knee in a September 1970 service entrance Report of Medical History (RMH).  His remaining service treatment records were negative for complaints, treatments or diagnoses of a knee disorder. 

Right knee internal derangement was diagnosed in an October 1998 private treatment note.  Right knee arthroscopy conducted in October 1998 revealed a tear of the anterior and posterior medial meniscus with partial disruption of the anterior cruciate ligament (ACL), "old".  Left knee arthroscopy conducted in May 1999 revealed a tear in the anterior and posterior portion of the medial meniscus, lateral meniscus and mid portion as well as chondromalacia and medial femoral condyle. 

An October 2000 private treatment note indicates that the Veteran was seen after an injury to his knee in which he sustained an anterior cruciate ligament disruption.  

A November 2000 private treatment note reflected the Veteran's complaints of left knee pain for two weeks. He denied suffering a knee injury. 

A May 2001 private left knee magnetic resonance imaging (MRI) scan found moderately severe degenerative changes in the medial tibiofemoral joint compartment and mild degenerative changes in the patellofemoral and lateral compartments of the joint. 

A June 2001 private treatment note reflects that the Veteran had a month of problems referable to his left knee with no specific injury, fall or event precipitating this.  

A July 2001 private treatment note reflected the Veteran's complaints of worsened left knee symptoms and difficulty walking with no history of bilateral knee injuries.  Left knee arthroscopy conducted in July 2001 revealed left knee patella chondromalacia, a tear of the anterior medial and mid portion of the lateral meniscus with a partial tear of the ACL.  A December 2001 private treatment note diagnosed bilateral knee degenerative joint disease. 

A February 2001 psychiatric treatment note reflected the Veteran's reports of feeling embarrassed "to reveal that his knee ligament injury was secondary to his compulsive masturbation." 

A history of bilateral knee injuries was reportedly denied on private treatment in September 2001.  Continued knee swelling and pain and a history of gout and knee osteoarthritis were reported.  Physical examination revealed some tenderness anteriorly along the knees bilaterally and popliteal fossa area.  Accompanying X-rays revealed no advanced arthritis change, a possible chondral defect on the medial femoral condyle and some irregularity to the medial facet of the patella. 

An October 2001 Social Security Disability Report shows that the Veteran reported the onset of his knee disorders to have occurred in the summer of 1994.  He was awarded benefits in December 2001 on the basis of a personality disorder. 

A November 2001 physical examination in the context of Social Security benefits indicates that the Veteran reported his knee problems began in 1995.

A May 2002 private bilateral knee X-ray revealed some loss of medial joint space. 

In the context of a February 2004 private psychiatric evaluation, the Veteran reported that he had injured his right knee in service and that he had re-injured this knee in 2001. 

A February 2004 statement from Dr. R.C. reflects the Veteran's reports of a bilateral knee disorder since injuring his knees on rocks during service.  The Veteran reported that he had gone to sick call and was placed on medication to treat the condition.  Physical examination revealed some mild varus deformity in both knees and generalized tenderness especially on the medial side of the joint lines.  A diagnosis of bilateral degenerative joint disease secondary to old trauma with chondromalacia was made. The examiner opined that "all of this" stemmed from the original injuries the Veteran sustained in service. 

A June 2005 private opinion from Dr. R.C. indicates that the Veteran had a history of knee problems which were connected to injuries he sustained in service.  He has placed excessive amounts of stress on his lower leg and foot bilaterally, resulting in degenerative joint disease in both feet and chronic Achilles tendonitis.  These conditions were "related to his initial knee injury because of excessive stress." 

A second June 2005 private opinion from Dr. R.C. indicates that he had reviewed the Veteran's service treatment records and was essentially duplicative of the prior opinion.  Dr. R.C. specifically states that the Veteran's history of problems with his knees are connected to injuries with his feet while in-service from 1971 to 1973.

Various private treatment records reflect the Veteran's continued treatment for his bilateral knee disorders. 

The Veteran was afforded a VA examination in March 2011.  The claims file was reviewed in conjunction with the examination.  The examiner indicated that the Veteran injured his knees during basic training during a fall and began treatment approximately six months later.  He indicated that he had knee arthroscopy in 2005 and that his knees had hurt ever since.  The examiner noted that the Veteran's history of injury during military training was not substantiated by the record.  The examiner noted that there is no documentation of knee injury in the claims file from service until 1995.  The examiner noted the February 2001 psychiatric note which indicates that the knee ligament injury was due to compulsive masturbation beginning at age 12.  Finally, the examiner opined, after review of the claims file and interviewing and examining the Veteran, that the Veteran had developed chronic knee arthritis after injuries in the 1990's and thus the claimed bilateral knee disorders were not caused or as a result of in-service injury.

Taking all of the evidence into account, the Board must find that the Veteran's statements concerning a bilateral knee injury sustained in service that has been chronic are not credible and have no probative value.  It is documented that he had knee pain beginning in 1995, with no prior complaints of knee problems.  The Veteran additionally reported on several occasions, not within the context of his VA benefits claim, that he had no injuries which precipitated his bilateral knee disabilities.  However, statements submitted to the RO after the Veteran's initial claim indicate that he had knee injuries in service with pain which continues to the present time.  The Board additionally notes that he had significant treatment for his other conditions in service but there is no indication of treatment during service. This simply does not make sense.  Rather, it is much more reasonable to expect that, if he was seeking treatment for other conditions, that he would have raised complaints as to knee problems as well, if he were indeed experiencing such symptoms.  Had he done so, the record would more greatly support his contentions. 

Because of the Veteran's inconsistent statements when receiving treatment versus when attempting to obtain VA benefits, and due to the lack of any complaints or findings of a knee disorder in service or in the approximately twenty years post-service, render his contentions as to the in-service onset of his knee conditions not credible.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); (the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence). 

In light of the above, the Board finds the Veteran's contentions as to experiencing knee injuries in service and pain ever since service to be not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence). 

Absent his noncredible contentions, there is no evidence to support a finding of continuous knee symptoms since active service and thus service connection cannot be awarded on this basis.  Indeed, the Veteran expressly denied problems at his separation examination, and the clinical record reveals no treatment for many years after discharge.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000).  Thus, continuity has not been shown, either by the clinical record or by any other credible evidence. 

There is additionally no competent evidence which indicates that the Veteran had degenerative joint disease within one year of active service.  Moreover, the preponderance of the medical evidence of record is against a finding that any current bilateral knee disability is related to active service.   Indeed, a VA medical opinion, offered following examination of the Veteran and after review of the relevant records, indicates that the current disorder is less likely than not related to active service.  The examiner provided a rationale for his finding.  To some extent the opinion was based on the absence of documented complaints or treatment in service or for many years thereafter.  In this regard, an examiner's failure to consider lay testimony can negate the probative value of the opinion.  However, in this case, as already discussed, the lay evidence is not deemed credible.  Therefore, even if the examiner did not give such statements due consideration, there is no prejudice in this case.  

Medical evidence favorable to the claim includes a February 2004 statement rendered by a private physician, indicating that the Veteran was seen for knee problems in-service and was put on medication for persistent problems.   In June 2005, the same private examiner indicated that he had reviewed the Veteran's service medical records and that he has a history of problems with his knees connected to in-service foot injuries.  However, the Veteran has admitted that he was never seen in-service for knee problems.  He additionally has never contended that he had in-service injuries to his feet.  Also, the private physician did not have the opportunity to review the entirety of the claims file, as the VA examiner did, as he noted only review of the Veteran's service treatment records; which, the Board notes, indicate no knee problems or complaints.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (an opinion that is based on review of the medical evidence is more probative than an opinion that is based on the veteran's reported history).  In this regard, the Board observes its duty to assess the credibility and weight to be given to the evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

As the private provider's statements are directly contradicted by the objective evidence of record, such statements are entitled to little, if any, probative value.  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a medical opinion that is based on the veteran's recitation of medical history and unsupported by clinical findings is not probative); see also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber is a medical professional).  Thus, the Board finds that the probative medical evidence of record fails to show a relationship between the Veteran's current bilateral knee disability and any incident of active service or a service-connected disability.

The Veteran himself believes that he has a bilateral knee disability which is related to active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, due to the passage of time and the inconsistency in the Veteran's report of the onset of relevant symptoms, the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address etiology in the present case. 

In sum, taking into account all of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current bilateral knee disability is related to active service or that arthritis manifested within one year of service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a bilateral knee disability is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


